department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-112982-99 uilc internal_revenue_service national_office significant service_center advice memorandum for from w e williams senior technical reviewer cc intl br1 subject virgin islands tax questions this significant service_center advice responds to your memorandum dated date service_center advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue sec_1 does the statute_of_limitations sol under sec_6511 apply to a request from the bureau of internal revenue of the virgin islands that the irs cover over taxes withheld and paid to the united_states on payments made to a bonafide resident of the virgin islands vi does the statute_of_limitations under sec_6511 preclude the irs from transferring funds to the vi that were erroneously paid into the united_states by a foreign_corporation that only had vi sourced income conclusion sec_1 the cover over of funds into the treasury of the vi is not a refund accordingly the sol under sec_6511 does not apply to a request from the bureau of internal revenue of the virgin islands that the irs cover over taxes withheld and paid to the united_states on payments made to a bonafide resident of the vi additionally there is no statute_of_limitations on the requirement in sec_7654 that the irs cover over certain taxes to the bureau of internal revenue of the virgin islands wta-n-113249-99 the irs may not transfer the erroneously paid-in funds to the vi the transfer cannot be characterized as a refund because the proposed payment would be issued to the vi not to the taxpayer that made the overpayment additionally the sol bars any refund to the taxpayer further even if double_taxation arises and the competent_authority proceedings are invoked the sol on refunds applies finally the cover over process does not apply to non-individual taxpayers and therefore may not be utilized in this case background sec_6402 sec_6402 of the code states in relevant part in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person emphasis added sec_6501 sec_6501 of the code states in relevant part except as otherwise provided the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and before the expiration of years after the date on which any part of such tax was paid and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period sec_6511 sec_6511 of the code states in relevant part claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid emphasis added sec_7654 wta-n-113249-99 sub- sec_7654 and b of the code state a general_rule --the net collection_of_taxes imposed by chapter for each taxable_year with respect to an individual to whom sec_931 or sec_932 applies shall be covered into the treasury of the specified_possession of which such individual is a bona_fide_resident b definition and special rule --for purposes of this section-- net collections --in determining net collections for a taxable_year an appropriate adjustment shall be made for credits allowed against the tax_liability and refunds made of income taxes for the taxable_year emphasis added discussion issue a cover over under sec_7654 is not a refund under sec_6402 and therefore the sol under sec_6511 does not apply to the cover over process case law has distinguished the cover over process from a refund 124_us_236 holds that the phrase covered into the treasury as used in acts of congress and the practice of the united_states treasury_department means that money has actually been paid into the treasury in the regular manner as distinguished from merely depositing it with the treasurer the johnston court cites rice assignee v united_states c cl as the source for the definition of cover into while considering the effects of a certain congressional resolution the rice court stated the definition of the term cover into as that resolution required all moneys to be paid into the treasury of the united_states and they were thereupon covered into the treasury and mingled with other public money emphasis added consequently cover over means that funds are actually transferred to a governmental body ie a treasury for use by that body in its public functions this is distinguishable from a refund a refund is a remittance of overpaid taxes to the taxpayer r a westin shepard’s tax dictionary this definition is in consonance with the statutory framework sec_6402 provides that overpayments of taxes will be credited against any unpaid internal revenue tax_liability and amounts in excess of such credit will be refunded only to the person who made the overpayment therefore since the vi treasury is not the person who made overpayment in this instance the cover over process is not a refund accordingly the strictures of the sol under sec_6511 do not apply to the cover over process under sec_7654 wta-n-113249-99 further sec_7654 utilizes the term shall which renders the statute mandatory as opposed to discretionary see 2a n singer sutherland stat const sec_25 this indicates an absolute instruction from which the irs may not deviate the statutory construction of the term shall has been interpreted in several tax cases 627_f2d_953 9th cir holds that in construing the use of the term shall in sec_7203 the plain meaning of the statute is clear the grammatical structure of the statute and the use of the word shall compel the conclusion that the provision is mandatory the use of the word ‘shall’ in the statute although not entirely controlling is of significant importance and indicates an intention that the statute should be construed as mandatory citation omitted other tax cases have adopted the statutory construction of the term shall as mandatory as opposed to discretionary see eg 910_f2d_1501 7th cir and 791_fsupp_1101 e d la interpreting use of word shall as mandatory in sec_7201 and sec_7206 104_f3d_886 6th cir interpreting use of the term shall as mandatory in sec_7609 utilizing this statutory construction of the term shall renders sec_7654 as an absolute mandate from which the united_states may not depart moreover sec_7654 states the net collection_of_taxes imposed shall be covered into the treasury of the specified_possession the term net collections is defined in sec_7654 as for a taxable_year an appropriate adjustment shall be made for credits allowed against the tax_liability and refunds made of income taxes for the taxable_year emphasis added accordingly the statute contemplates the cover over of net collections that is moneys after refunds have been issued the plain reading of the statute demonstrates that refunds are a separate act occurring before the cover over process consequently refunds are distinct from the cover over process and therefore cover overs are outside the sol of sec_6511 issue in this issue a foreign_corporation with only vi source income made tax_payments to the irs while the corporation filed claims with the irs for refund of the tax the claims were denied on the ground that they were not filed within the statute_of_limitations under sec_6511 the bureau of internal revenue of the vi wta-n-113249-99 assessed income_tax against the corporation on its vi source income within the statute_of_limitations under sec_6501 as mirrored in the local law of the vi there is no authority for the irs to transfer the funds to the government of the vi the irs may not do so in the form of a refund because a refund is a payment that returns an overpayment to the taxpayer and is therefore issued to the taxpayer and not to a foreign government to whom the tax may be owed see sec_6402 in this case the taxpayer allowed the statute_of_limitations to expire before filing a claim_for_refund with the irs moreover even where double_taxation may arise and the competent_authority proceedings are invoked under the tax implementation agreement between the united_states of america and the virgin islands signed date any refund is subject_to the applicable sol under sec_6511 see revproc_89_8 sec_3 1989_1_cb_778 which provides the following when in conjunction with a request for assistance under this revenue_procedure a taxpayer seeks relief in the form of a credit or refund of tax due to either a possession or the united_states the allowance of such relief is subject_to the applicable tax and procedural rules of the possession and the united_states emphasis added see also revproc_96_13 section 1996_1_cb_616 which provides procedures for requesting competent_authority assistance under u s treaties in any matter subject_to this revenue_procedure the taxpayer must take or if necessary advise a related_person to take such protective measures as may be necessary with the u s and foreign tax authorities so that the implementation of any agreement reached by the competent_authorities is not barred by administrative legal or procedural barriers protective measures include but are not limited to a filing amended returns or protective claims for refund_or_credit b staying the expiration of any period of limitations on the making of a refund or other tax adjustment emphasis added further there is no authority to cover over to the vi under sec_7654 taxes of a person who is not an individual and a bonafide resident of a possession the authority to cover over funds to the vi that is granted by sec_7654 relates to individuals that meet the requirements of sec_932 see sec_7654 consequently taxpayers which are not individuals are excluded from the cover over process as a final matter we know of no theory on which the u s may rely in order to transfer the funds in question to the vi if you have any further questions concerning this matter please call
